Desmond, Ch. J.
(dissenting). I dissent and vote to affirm. There is no sufficient proof as against the city of any waiver or estoppel and, furthermore, public policy as matter of law forbids the waiver by a public officer or employee of a standard, valid contractual time limitation for the filing of claims (see Civ. Prac. Act, § 10; Soviero Bros. Contr. Corp. v. City of New York, 286 App. Div. 435, 439, 441, affd. 2 N Y 2d 924; Sapinkopf v. Cunard S. S. Co., 254 N. Y. 111; Woodcrest Constr. Co. v. City of New York, 185 Misc. 18, affd. 273 App. Div. 752).
*387Judges Fuld, Froessel and Van Voorhis concur with Judge Foster; Chief Judge Desmond dissents in an opinion in which Judges Dye and Burke concur.
Judgment reversed, with costs in all courts, and matter remitted to Special Term for further proceedings in accordance with the opinion herein.